Citation Nr: 0823522	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-36 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right knee patellofemoral syndrome with arthritis.

2.  Entitlement to an initial compensable evaluation for left 
knee patellofemoral syndrome with anterior cruciate ligament 
(ACL) tear.

3.  Entitlement to an initial compensable evaluation for a 
right foot hallux valgus.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
October 1999, and July 2000 to April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for bilateral knee disabilities and right hallux valgus, each 
evaluated as noncompensable, effective April 17, 2005.  
Jurisdiction currently resides with the Pittsburgh, 
Pennsylvania RO.


FINDINGS OF FACT

1.  The veteran's left and right knee disabilities are 
manifested by complaints of pain, but without functional 
impairment, limitation of motion, subluxation or instability.

2.  The veteran has a history of right foot bunion, but has 
not undergone resection of the metatarsal head and does not 
have symptoms that are the equivalent of an amputation of the 
great toe.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 0 percent for a 
right knee disability have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5260, 
5261, 5257, 5262 (West 2007).

2.  The criteria for a rating in excess of 0 percent for a 
left knee disability have not been met. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, DC 5260, 5261, 5257, 5262.

3.  The criteria for a rating in excess of 0 percent for 
right foot hallux valgus have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.71a, DC 5280 (West 2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105 . See Hartman v. Nicholson, 483 F.3d 
1311 (Fed.Cir.2007) .  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements.  Goodwin v. 
Peake, No. 05-0876 (Fed. Cir. May 19, 2008).  There has been 
no allegation of prejudice in this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records have 
been obtained.  The veteran was afforded an examination for 
VA in February 2005.  The veteran has not received VA 
examinations since service.  He has not, alleged, nor is 
there any evidence of a change in his disabilities since 
service.  VA is required to afford new examinations only if 
there is evidence of a worsening of the disability since the 
last examination.  Palczewski v. Nicholson, 21 Vet. App. 174 
(2007); VAOPGCPREC 11-95 (1995).

As there is no indication that there is any outstanding 
pertinent evidence, the Board may proceed with consideration 
of the veteran's claim.

Bilateral Knee Disabilities

The RO has evaluated each of the veteran's knee disabilities 
under DC 5099-5003.  DC 5099 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders listed under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.27.  
Degenerative arthritis, when established by X-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  See 38 C.F.R. § 4.71a, DC 5003.

The Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21 
(2007).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved. 
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations. A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups. 
38 C.F.R. § 4.71a, DC 5003.

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under DC 5260 and 5261.  VAOPGCPREC 
9-2004 (2004).

For rating purposes, normal range of motion in a knee joint 
is 0 degrees of extension and 140 degrees of flexion.  38 
C.F.R. § 4.71, Plate II.

Limitation of extension of a leg is noncompensable when 
extension is limited to 5 degrees. It warrants a 10 percent 
evaluation when limited to 10 degrees, a 20 percent 
evaluation when it is limited to 15 degrees, a 30 percent 
evaluation when limited to 20 degrees, a 40 percent 
evaluation when limited to 30 degrees and a 50 percent 
evaluation when limited to 45 degrees. 38 C.F.R. § 4.71a, DC 
5261 (2007).

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees. It warrants 
a 10 percent evaluation when limited to 45 degrees, a 20 
percent evaluation when it is limited to 30 degrees and a 30 
percent evaluation when limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260 (2007).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, DC 5257 
(2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2006).

It is the intention of the rating schedule to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Joints that are actually painful, 
unstable, or malaligned due to healed injury were to be 
recognized as entitled to at least the minimum compensable 
rating for the joint.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

The veteran's service treatment records reveal an orthopedics 
consultation in October 2003 due to his complaints of left 
knee pain.  Left knee range of motion was noted to be 0 
degrees to 140 degrees.  The veteran diagnosed as having 
patellofemoral syndrome and a disrupted ACL.   His remaining 
service treatment records reveal persistent complaints about 
knee pain and knee "popping".

The veteran underwent an examination for VA in February 2005.  
He reported pain in both knees, with the left knee worse than 
the right, and with pain localized around the patella 
tendons.  An examination revealed no deformities, tenderness, 
swelling or instability.  The veteran stated he was able to 
walk and climb without difficulties, and that he was able to 
run two miles on the treadmill at his own pace.  Both knees 
had a "full" range of motion with flexion to 140 degrees 
and "normal" extension.  A Magnetic Resonance Imaging (MRI) 
study of the right knee showed mild degenerative changes, and 
a MRI of the left knee showed a chronic ACL tear.  The left 
knee was diagnosed with patellofemoral syndrome with a 
chronic ACL tear, and the right knee was diagnosed with 
patellofemoral syndrome with mild degenerative changes.

No other relevant evidence has been received.  The veteran's 
contentions have centered on his symptoms during service.

The veteran's knee disabilities are not specifically listed 
in the rating schedule.  His knee disabilities are therefore 
rated analogous to a disability in which not only the 
functions are affected, but anatomical localization and 
symptoms are closely related.

The veteran has demonstrated a normal range of knee motion in 
October 2003 and February 20005 examinations.  Neither 
examination noted additional loss of motion due to fatigue, 
weakness or lack of endurance following repetitive movement.  
Flare-ups have not been reported.  Both examinations noted 
that the veteran was able to complete his full range of knee 
movement.  Although the veteran has complained of pain, pain 
has not been identified on motion.  The 2005 examination 
showed that the veteran was able to walk and otherwise move 
about normally.  As the veteran has experienced no loss of 
motion, his bilateral knee disabilities are not compensable 
under DC 5260 or DC 5261.  This full range of motion also 
precludes separate ratings under VAOPGCPREC 9-2004.

The veteran has not been found to have any limitation of 
motion; hence a compensable evaluation is not available on 
the basis of noncompensable limitation of motion.  DC 5003.

In addition, no evidence has been presented indicating that 
the veteran has arthritis involving two or more major joints.  
The veteran has also not been found to have with degenerative 
changes in his left knee.  Accordingly, the veteran is not 
entitled to an initial rating of 10 percent.  DC 5003.

The Board has also considered entitlement to a compensable 
rating under the code for other impairment of the knee.  
However, despite the MRI indicating a chronic left knee ACL 
tear, the examination was negative for subluxation or 
instability, and a comparable rating under this code is not 
warranted.  38 C.F.R. § 4.71a, DC 5257 (2007). The lack of 
instability or loss of range of motion also precludes a 
separate evaluation under the appropriate rating codes.  
VAOPGCPREC 9-1998.

Hallux Valgus

A compensable 10 percent evaluation for unilateral hallux 
valgus (bunion) requires the foot have a resection of the 
metatarsal head or be found to be severe with symptomatology 
equivalent to amputation of the great toe. A 10 percent 
evaluation is the maximum possible for assignment under DC 
5280.

The veteran's service treatment records indicate treatment 
for a right foot bunion in January and February 2005.  The 
treatment provider suggested that the veteran stretch his 
boots, stretch his right foot during activities and use dry 
ice as needed.  The service treatment records are negative 
for further treatment or complaints related to any right foot 
disability.

No evidence has been presented indicating that the veteran's 
right foot hallux valgus either has been or requires a 
resection of the metatarsal head.  Similarly, no evidence has 
been presented diagnosing the veteran's condition has severe 
or with symptomatology equivalent to a great toe amputation.  
As noted the 2005 examination shows that he was able to move 
about without difficulty and even to run for miles at a time.  
There is no evidence of functional impairment due to pain on 
motion to warrant a higher rating. See DeLuca, 8 Vet. App. at 
206-7.  Accordingly, the veteran is not entitled to an 
initial rating of 10 percent.

The Board has considered the doctrine of reasonable doubt.  
The weight of the evidence is against the veteran's claim, 
therefore that doctrine is not for application and the claim 
is denied.  38 U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. 
§§ 4.7, 4.21.

Extraschedular Ratings

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 
Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran's disabilities are essentially asymptomatic, 
except for the complaint of pain in the knees without 
reported limitation of flexion.  The veteran's disability 
picture is contemplated by the rating schedule.  The veteran 
has not required any periods of hospitalization and has 
reported no interference with employment.  Hence, referral 
for consideration of an extraschedular rating is not 
warranted.








							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial evaluation in excess of 0 percent 
for right knee patellofemoral syndrome with arthritis is 
denied.

Entitlement to an initial evaluation in excess of 0 percent 
for left knee patellofemoral syndrome with ACL tear is 
denied.

Entitlement to an initial evaluation in excess of 0 percent 
for right foot hallux valgus is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


